No. 13320
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                             1977


CAMDEN J. HENDRICKS, Deceased,
                           Claimant and Respondent,
          -vs-

THE ANACONDA COMPANY,
                           Defendant and Appellant.



Appeal from:     District Court of the Second Judicial District,
                 Honorable Arnold Olsen, Judge presiding.

Counsel of Record:
     For Appellant:
          Joseph J. Picarelli argued, Butte, Montana
     For Respondent :
          Jack M. Scanlon argued, Anaconda, Montana


                                 Submitted:     May 11, 1977
                                    Decided :   J N 2 2 1977
                                                 U

Filed:   J N 22 1
         U      m
Mr. Justice John Conway Harrison delivered the Opinion of the
Court.


     In October 1971 claimant Camden Hendricks was injured in

an industrial accident while employed in a mine of defendant

The Anaconda Company (Anaconda).   He submitted a claim for

compensation. Anaconda accepted it and began paying temporary

total disability benefits, and continued until claimant's death

in November 1973. The parties here stipulated the cause of
death was unrelated to the industrial injury.
     Claimant's widow requested a lump sum disability payment

that was denied by Anaconda and subsequently, on appeal, by

the Worker's Compensation Division.   Claimant's widow appealed

the decision to the district court, Silver Bow County.   That

court reversed the Division and awarded claimant's widow a lump

sum of $6,000.
     Prior to his demise claimant had seen two physicians and
each made an estimate of the percentage of disability. The first

physician estimated disability at 20%, the second, some months

later, set the figure at 30%.   The district court's award repre-

sents an amount based on the 30% figure.   Neither physician's

report stated the period of healing had ended.

     The only additional testimony taken by the district court

was that of Albert Pillen, an administrator of the Division's
State Campensation Fund. No transcript of his testimony was
filed as a part of this appeal record, but the briefs indicate
the testimony explained how the state fund handles such claims.
     The question here is whether the widow has a right to a lump
sum payment.
       I n 2 Larson's Workmen's Compensation Law, $58.40, t h e r e i s

a general d i s c u s s i o n , p e r t i n e n t a s background f o r our d i s c u s s i o n

of t h e i s s u e involved h e r e , i t s t a t e s :

       "558.40 H e r i t a b i l i t y and a s s i g n a b i l i t y of b e n e f i t s ,

              "In t h e opening p o r t i o n of t h e book i t was pointed
       o u t t h a t one of t h e f e a t u r e s d i s t i n g u i s h i n g a compensa-
       t i o n award from a t o r t recovery i s t h e absence of any
       property r i g h t i n an award which can survive i n favor
       of h e i r s . The problem most frequently a r i s e s i n connec-
       t i o n with schedule o r o t h e r permanent p a r t i a l awards, when
       an employee who has been awarded, say, 312 weeks' bene-
       f i t s f o r l o s s of an arm d i e s a t t h e end of 1 2 weeks. The
       question i s whether h i s h e i r s have a claim upon t h e unaccrued
       300 weeks' payments.

               "Accrued b u t unpaid i n s t a l l m e n t s a r e , of course,
       an a s s e t of t h e e s t a t e , l i k e any o t h e r debt. This i s
       e q u a l l y t r u e of t h e widow's death b e n e f i t s , accrued
       but unpaid i n s t a l l m e n t s of which go on h e r death t o h e r
       h e i r s . When t h e award takes t h e form of a lump sum,
       t h e amount due a s accrued payments i s t h e e n t i r e amount
       of t h e lump sum.

               "When, however, t h e award, although f o r a f i x e d
       number of weeks, i s paid weekly o r . p e r i o d i c a l l y , most
       j u r i s d i c t i o n s i n t h e absence of a s p e c i a l s t a t u t e t o
       t h e contrary have held t h a t t h e h e i r s have no claim
       upon t h e unaccrued payments, s i n c e t h e award i s a personal
       one, based upon t h e employee's need f o r a s u b s t i t u t e f o r
       h i s l o s t wages and earning capacity. There i s , however, some
       contra a u t h o r i t y .

               "This r u l e has been modified by s t a t u t e i n some
       s t a t e s , b u t it i s s i g n i f i c a n t t h a t t h e modification
       o f t e n t a k e s t h e form, n o t of giving t h e unaccrued balance
       t o h e i r s i n d i s c r i m i n a t e l y , but of giving i t i n f i x e d
       proportions t o dependent h e i r s ,              **      *I1



       The s t a t u t e p e r t i n e n t here i s s e c t i o n 92-608, R.C.M.            1947:

               "(1) I f an i n j u r e d employee d i e s and t h e i n j u r y
       was t h e proximate cause of such death, then t h e bene-
       f i c i a r y of t h e deceased, a s t h e case may be, s h a l l
       receive t h e same compensation a s though t h e death
       occurred immediately following t h e i n j u r y , but t h e
       period during which t h e death b e n e f i t s h a l l be paid
       s h a l l be reduced by t h e period during o r f o r which
       compensation was paid f o r t h e i n j u r y .

              " ( 2 ) I f t h e employee s h a l l d i e from some cause                    ,
       o t h e r than t h e i n j u r y , t h e r e s h a l l be no l i a b i l i t y
       f o r compensation a f t e r h i s death.
               "(3) The question a s t o who c o n s t i t u t e s a
        b e n e f i c i a r y s h a l l be determined a s of t h e d a t e of
        t h e happening of t h e accident t o t h e employee,
        whether death s h a l l immediately r e s u l t therefrom
        o r n o t .I1

        Subsection 2 of s e c t i o n 92-608 was discussed i n Breen v.

Ind. Ace. Board, 150 Mont. 463, 475, 436 P.2d 701, where t h e

Court s a i d :

                " A s we construe t h i s provision i t simply
        means t h a t i f an employee i s receiving compen-
        s a t i o n a s t h e r e s u l t of an i n d i s t r i a l i n j u r y and
        subsequently d i e s from causes o t h e r than t h i s
        i n j u r y , l i a b i l i t y f o r f u r t h e r compensation by
        way of death b e n e f i t s o r continuing d i s a b i l i t y
        b e n e f i t s i s c u t o f f . But we do n o t construe t h i s
        s t a t u t e a s terminating l i a b i l i t y f o r compensation
        accrued p r i o r t o death but unpaid a t t h e time of
        death.''        150 Mont. 475.

        Claimant's widow argues claimant had an accrued r i g h t t o

a lump sum idemnity payment and t h a t such r i g h t accrued when

t h e physicians made t h e i r e s t i m a t e s of t h e percentage dfi impair-

ment.      The major d i f f i c u l t y with t h i s argument i s t h a t a lump

sum indemnity payment was not t h e only option a v a i l a b l e t o

claimant a t t h e time of h i s death.                A s noted i n McAlear v. McKee

& Co.,              Mont   .         , 558    P.2d 1134,1136,1137, 33 St.Rep.



              'I*   **      t h e r e a r e two d i s t i n c t types of p a r t i a l
        d i s a b i l i t y b e n e f i t s which a claimant may seek 9~         * *.
        A claimant may e l e c t a d i s a b i l i t y b e n e f i t under s e c t i o n
        92-703.1, R,C.M. 1947, o r an indemnity b e n e f i t under
        s e c t i o n 92-709, R.C.M. 1947.

                "The d i s t i n c t i o n between t h e s e two b e n e f i t s i s t h a t
        s e c t i o n 92-703.1 bases t h e b e n e f i t upon a c t u a l l o s s of
        earning c a p a c i t y r e s u l t i n g from t h e i n j u r y , whereas
        s e c t i o n 92-709 awards compensation r e g a r d l e s s of earnings
        t o compensate f o r p o s s i b l e l o s s of earning capacity i n
        t h e f u t u r e . Jones v. Glac. General Assurance Co., 145
        Mont, 326, 400 P.2d 888."                 33 St.Rep. 1341; 558 P.2d 1137.

        Here claimant made no e l e c t i o n p r i o r t o h i s death.                If

claimant had e l e c t e d t o receive d i s a b i l i t y b e n e f i t s Breen s t a t e s
t h e s e would have ceased a t death.              To say claimant had accrued

r i g h t s i n a lump sum indemnity b e n e f i t r e q u i r e s t h a t options

which t h e deceased claimant could have exercised be made f o r

him and given r e t r o a c t i v e e f f e c t .

       1A second d i f f i c u l t y i s t h a t p r i o r t o c l a i m a n t ' s death

t h e r e was never a determination made t h a t t h e h e a l i n g period

had ended.         McAlear p o i n t s out:

             "* *    * The    s t a t u t e s which govern a r e s e c t i o n 92-
       701.1, R.C.M.         1947, which s t a t e s :

             "I*    * * Totaltemporary d i s a b i l i t y b e n e f i t s s h a l l
       be paid f o r t h e duration of t h e worker's temporary
       disability. '

       and s e c t i o n 92-439, R.C.M.         1947, which d e f i n e s temporary
       t o t a l disability as:

             I"*    **  a condition r e s u l t i n g from an i n j u r y a s
       defined i n t h i s a c t t h a t r e s u l t s i n t o t a l l o s s of wages
       and e x i s t s u n t i l t h e i n j u r e d workman i s a s f a r r e s t o r e d
       a s t h e permanent c h a r a c t e r of t h e i n j u r i e s w i l l permit. I
       (Emphasis added.)

       Therefore, temporary t o t a l d i s a b i l i t y ceases when t h e
       workman's physical condition i s a s f a r r e s t o r e d a s t h e
       permanent c h a r a c t e r of t h e i n j u r i e s w i l l permit. When
       t h e claimant has reached t h i s s t a g e i n h i s h e a l i n g
       process temporary t o t a l d i s a b i l i t y c e a s e s , and p a r t i a l
       d i s a b i l i t y begins i f t h e r e i s permanent p a r t i a l impair-
       ment." 33 S t . Rep. 1340; 558 P.2d 1136.

       N indemnity payment may accrue u n t i l t h e healing period i s
        o

completed.         Blessed with h i n d s i g h t , i t i s easy t o s e e t h e b e n e f i t

t o c l a i m a n t ' s e s t a t e t h a t would r e s u l t from having claimant f u l l y

healed and having made an e l e c t i o n t o go under t h e indemnity

provisions.         The l e g i s l a t u r e could g r a n t death b e n e f i t s t o depen-

dents of claimants who d i e from causes u n r e l a t e d t o t h e i r indus-

t r i a l i n j u r y , a s y e t i t has not done so.        I n s t e a d i t has p r o h i b i t e d

payment of compensation a f t e r death from unrelated causes.                             Although

i t i s unfortunate claimant had no accrued lump sum indemnity pay-

ment due him p r i o r t o h i s death, t h e f a c t remains he d i d n o t .
      Since no compensation accrued to the claimant remains

 unpaid, the district court erred in granting a lump sum award

 to claimant's widow.   The cause is reversed   with direction

 to dismiss.




 We Concur:
/-----7